      Case 1:18-cv-00681-RJL Document 104 Filed 01/08/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,                Civil Action No. 1:18-cv-00681-RJL
    v.                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




   PLAINTIFF’S MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
   DEEM FACTS IN CERTAIN OF PLAINTIFF’S REQUESTS FOR ADMISSION
             ADMITTED AND CONCLUSIVELY ESTABLISHED




                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    Attorneys for Plaintiff Aaron Rich
         Case 1:18-cv-00681-RJL Document 104 Filed 01/08/20 Page 2 of 4



       On November 27, 2019, Plaintiff served a Second Set of Requests for Admission (“RFA”)

on Defendant Butowsky and a First Set of RFAs on Defendant America First Media (“AFM”).

See Exs. 1-2. Defendants’ response to the RFAs was due on December 27, 2019. See Fed. R. Civ.

P. 36. Defendants did not respond to the RFAs by December 27, 2019 (and in fact still have not

responded to the RFAs as of the date of this Motion). 1 Defendants’ failure to respond timely to

the RFAs marks the latest instance in Defendants’ history of missing or ignoring discovery

deadlines in this case, thereby necessitating discovery motions and Court orders. See, e.g., Dkt.

63, 68, 71, 93, 95.

       When a party fails to respond timely to RFAs, the appropriate remedy is for the requests to

be deemed admitted. See Fed. R. Civ. P. 36(a)(3) (“A matter is admitted unless, within 30 days

after being served, the party to whom the request is directed serves on the requesting party a written

answer or objection addressed to the matter and signed by the party or its attorney.”); Rainbolt v.

Johnson, 669 F.2d 767, 768 (D.C. Cir. 1981) (reversing district court for “failing to give binding

and conclusive effect to the unanswered requests for admissions” because Rule 36 “expressly

provides that requests for admissions are automatically deemed admitted if not answered within

30 days, and that the matters therein are ‘conclusively established’ unless the court on motion

permits withdrawal or amendment of the admissions”); see also Anchorage-Hynning & Co. v.

Moringiello, 697 F.2d 356, 363 (D.C. Cir. 1983) (“By force of Rule 36, matter subjected to such

a request is admitted for purposes of the litigation pending unless answered or objected to. . . .”);



1
  Plaintiff also served a Second Set of RFAs to Defendant Couch on November 27, 2019, and
Defendant Couch also missed the deadline for responding to those RFAs. On January 8, 2020,
during the process of meeting-and-conferring about this Motion, Defendant Couch submitted an
untimely response to the Second Set of RFAs. While Plaintiff is entitled to seek an order deeming
those RFAs admitted under Rule 36(a)(3), Plaintiff has excluded those RFAs from this Motion in
a good faith effort to narrow the issues before the Court. Plaintiff does not, however, waive any
rights with respect to those RFA responses.
                                                      1
         Case 1:18-cv-00681-RJL Document 104 Filed 01/08/20 Page 3 of 4



Essroc Cement Corp. v. CTI/D.C., Inc., 740 F. Supp. 2d 131, 140 (D.D.C. 2010) (“By automatic

operation of Rule 36, each of the matters set forth therein are ‘conclusively established’ for

purposes of the present litigation.”); Ashford v. E. Coast Express Eviction, 245 F.R.D. 36, 37

(D.D.C. 2007) (“Because defendants failed to respond in a timely manner to the request for

admissions, the matters are deemed admitted”).

       Plaintiff therefore respectfully asks the Court to enter an Order deeming as admitted the

requests contained in Plaintiff’s Second Set of RFAs to Defendant Butowsky and Plaintiff’s First

Set of RFAs to Defendant AFM. 2



Dated: January 8, 2020
                                               /s/ _Joshua P. Riley _______________
                                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                               BOIES SCHILLER FLEXNER LLP
                                               1401 New York Ave NW, Washington DC 20005
                                               Tel: (202) 237-2727 / Fax: (202) 237-6131
                                               jriley@bsfllp.com
                                               mgovernski@bsfllp.com

                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               WILLKIE FARR GALLAGHER LLP
                                               1875 K Street NW, Washington, DC 20006
                                               Tel: (202) 303-1442 / Fax: (202) 303-2000
                                               mgottlieb@willkie.com

                                               Attorneys for Plaintiff Aaron Rich




2
  Plaintiff’s counsel conferred with Defendants’ counsel prior to filing this Motion. Defendants’
counsel did not consent to the relief requested in this Motion—an order deeming the requests
admitted. Defendants’ counsel did commit to supplement Defendant Butowsky’s Interrogatory
Responses to identify Cassandra Fairbanks as the “close friend” and “source close to Mr. Assange”
referenced in response to Interrogatory No. 2, and on that basis Plaintiff has agreed to exclude
from the scope of this Motion Butowsky RFA Nos. 65, 66, and 67, as reflected in the Proposed
Order.
                                                   2
         Case 1:18-cv-00681-RJL Document 104 Filed 01/08/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on January 8, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.



Dated: January 8, 2020

                                          /s/ _Joshua P. Riley_______________
                                          JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                          MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                          BOIES SCHILLER FLEXNER LLP
                                          1401 New York Ave NW, Washington DC 20005
                                          Tel: (202) 237-2727 / Fax: (202) 237-6131
                                          jriley@bsfllp.com
                                          mgovernski@bsfllp.com
